Citation Nr: 1818296	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left upper extremity nerve disability as secondary to service-connected chronic left wrist sprains, to include carpal tunnel syndrome, mild left ulnar neuropathy, and cubital tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1976 and from May 1977 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Regarding the scope of the claim, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons, the Court explained that in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Clemons, 23 Vet. App. at 5. In light of the Court's decision in Clemons, the Board has recharacterized the claim for carpal tunnel syndrome on a secondary basis to now a claim for a nerve disability secondary to the Veteran's service-connected left wrist strain. This will provide the most favorable review of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

The Board notes that the August 2010 VA examiner concluded that the Veteran did not have a current diagnosis of carpal tunnel syndrome. However, after a review of the evidence of record, the Board finds that the Veteran has been diagnosed with carpal tunnel syndrome several times beginning with a June 2009 diagnosis by electromyography (EMG) imaging. The record also indicates diagnoses of other nerve disabilities involving the Veteran's left side, which includes mild left ulnar neuropathy and cubital tunnel syndrome. Therefore, the Board finds that additional clarification of the Veteran's disability picture is warranted prior to adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination including any and all testing and imagery deemed necessary by the examiner. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is asked to answer the following question: 

a). Does the Veteran have a current nerve disability involving his left upper extremity? There are medical records showing diagnoses of carpal tunnel syndrome, mild left ulnar neuropathy, and cubital tunnel syndrome.  For example, a March 2009 VA treatment record shows that the examiner wrote that he found suggestions of carpal tunnel syndrome and cubital tunnel syndrome. See VBMS entry with document type entitled, "Medical Treatment Record - Government Facility," receipt date 06/17/2009, on page 2. A June 2009 VA EMG showed electrodiagnostic evidence of a mild left median mononeuropathy at the wrist (carpal tunnel) and a mild left ulnar neuropathy at the elbow. See VBMS entry with document type entitled, "Medical Treatment Record - Government Facility," receipt date 06/17/2009, on page 1.  However, in an August 2010 VA examination report, the examiner found that the Veteran had no objective evidence of carpal tunnel syndrome of the left upper extremity. See VBMS entry with document type entitled, "VA Examination," receipt date 08/03/2010, on page 3.

In rendering the above opinion, the examiner must specifically consider, discuss, and reconcile as necessary all relevant evidence of record including any opposing opinions from past treatment records. 

If the examiner concludes that the Veteran had or has a current nerve disability or disabilities at any time between approximately 2009 and the present time, the examiner is asked to further opine as to the following:

b.) Is the left upper extremity nerve disability or disabilities at least as likely as not (a 50 percent probability or greater) caused by the service-connected chronic left wrist sprains?  Please provide a rationale for your conclusion.

c.) If the left upper extremity nerve disability or disabilities is not caused by the Veteran's service-connected chronic left wrist sprains, is it at least as likely as not (a 50 percent probability or greater) that the nerve disability or disabilities is permanently aggravated by the service-connected chronic left wrist sprains? (The definition of aggravation is below.) Please provide a rationale for your conclusion.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

d.) If the service-connected chronic left wrist sprains permanently aggravate the nerve disability or disabilities, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for a left upper extremity nerve disability prior to aggravation.  If the examiner is unable to establish a baseline for the left upper extremity nerve disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

2. Then, readjudicate the Veteran's claim for service connection for a left upper extremity nerve disability as secondary to service-connected chronic left wrist sprains, to include carpal tunnel syndrome, mild left ulnar neuropathy, and cubital tunnel syndrome. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

